Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 1 of 76

Exhibit C
Case 3:17-cv-02183-MEM - Document 46-3 Filed 05/21/19 Page 2 of 76

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD CIVIL ACTION - LAW
324 Maple Street

Montrose, PA 18801

JURY TRIAL DEMANDED

Plaintiff
-~vys-

SUSQUEHANNA COUNTY
P.O. Box 218

31 Lake Avenue
Montrose, PA 18801

ARNOLD

P.O. Box 218

31 Lake Avenue
Montrose, PA 18801

)

)

)

)

)

)

)

)

)

)

)

}
COMMISSIONER ELIZABETH )
)

)

)
COMMISSIONER MARYANN )
WARREN )
P.O. Box 218 )
31 Lake Avenue )
Montrose, PA 18801 )
)

X

Defendants

 

DEPOSITION TESTIMONY OF
ELIZABETH MCCAHILL ARNOLD
THURSDAY, AUGUST 16, 2018

321 SPRUCE STREET
SCRANTON, PENNSYLVANIA

CHRISTINE A. MESSNER
COURT STENOGRAPHER

KEYSTONE COURT REPORTING AGENCY, INC.
4099 BIRNEY AVENUE, SUITE 9
MOOSTIC, PA 18507
(570) 558-3011 (800) 570-3773
FAX (570) 558-3014

 

 

 

 
ia

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 3 of 76

 

COUNSEL PRESENT:

On behalf of the Plaintiff:
MAZZONI, KARAM, PETORAK, VALVANO
BY: GERALD KARAM, ESQ.
321 Spruce Street, Suite 201
Bank Towers Building
Scranton, Pennsylvania 18503

On behalf of the Defendant:
KREDER, BROOKS HAILSTONE, LLP
BY: A. JAMES HATILSTONE, ESQ.
220 Penn Avenue, Suite 200
Scranton, Pennsylvania 18503

STIPULATIONS

It was agreed by and between counsel that all
objections, except as to the form of the question,
will be reserved until the time of trial.

It was further agreed that the reading, signing,
sealing and filing of the deposition transcript will
be waived.

 

 

 
 

ase 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19

Page 4 of 76

 

INDEX OF WITNESSES
EXAMINATION

Elizabeth McCahill Arnold

By Mr. Karam

INDEX OF EXHIBITS

FOR PLAINTIFF
EXHIBIT DESCRIPTION

Exhibit 1 Letter

-o000-

PAGE NUMBER

4-73

MARKED

56

 

 
Be WW NO

Oo Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 5 of 76

 

 

4
ELIZABETH MCCAHILL ARNOLD was called, and having
been duly sworn, was examined and testified as
follows:
EXAMINATION

BY MR. KARAM:

Q. Would you please state your name for
the record.

A. Elizabeth McCahill Arnold.

Q. And do you mind if I call you
Commissioner for today?

A. That's fine.

Q. Commissioner, my name is Gerry Karam

and I represent Robert S. Stoud better known as Steve
Stoud, who I will refer to today as Steve in this

deposition and Maggie McNamara who I will refer to as
Maggie in a claim that they have against Susquehanna

County. Can you please tell me how you're currently

employed?
A. I'm a Susquehanna County commissioner.
Q. I'm going to be asking you a whole

bunch of questions. We have a stenographer here.
This is going to be more of a conversation than an
interrogation. And the stenographer is going to be

taking down everything that we say.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
DN OO FP W NY FR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 6 of 76

 

 

If you don't hear what I'm saying,
please let me know. If you don't understand a
question, please let me know. Otherwise I'm going to
assume that you have heard the question and
understood the question. The stenographer can only
take down verbal responses, can't take down a nod of
the head or hand gestures. So I would ask that all
your responses be verbal in nature.

And as I said this is more of a
conversation, and when we have conversations a lot of
times we talk over each other. But in this case I
would just ask you let me finish my question and then
you'll have all the ability to answer it as fully as
you need to. Okay?

A. Okay.
Q. You said you're currently employed as a

county commissioner. How long has that been?

A. A little over two-and-a-half years.

Q. Okay. And how old are you, I
apologize?

A. Fifty-five.

Q. Fifty-five. Okay. Are you married,
Single?

A. I am single.

Single. Children?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 7 of 76

 

6

1 A. Yes.

2 Q. How many kids?

3 A. Two.

4 Q. Adult --

5 A. Yes.

6 Q. -- children? What's your educational

7 background? ©

8 A. I went to trade school. I'm a barber

9 |. and I'm a licensed real estate agent, not licensed at
10 the time because I let my licenses go. I was
11 licensed in Pennsylvania and New York. And I have
12 some education, some college education and high
13 school.
14 Q. And how about your work history?
15 A. I've been a barber since I was 19 years
16 old, currently not working that, and real estate.
17 And I worked in the oil and gas industry for
18 approximately six years as a landsman.
19 Q. As a landsman. For what company?
20 A. We represented Cabot Oil and Gas, but I
21 worked for -- I was a self-employed contractor
22 basically working for TS Calkins and Associates out
23 of Bradford, Pennsylvania. I worked for them for
24 about three years. Prior to that I did seismic
25 exploration and I was a permit agent.

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
“

Mm W NO BB

CO m~TI HW wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 8 of 76

 

 

7

Q. Okay. And where were your -- the
various locations where you worked as a barber?

A. Lemon, Pennsylvania.

Q. Lemon Township?

A. Yeah.

Q. Wyoming County?

A. Yes.

Q. Lake Carey?

A. Yes. I was there when the tornado
happened.

Q. Wow.

A. Yeah. It didn't affect me at all. It
affected a lot of my customers.

Q. You were there for a while I guess?

A. Yes.

Q. Okay.

A. IT had bought a building there. I was
there for about seven years.

Q. So you're a commissioner approximately

two-and-a-half years you said?

A. Yes, I came in in 2016.

Q. And I'm going to just repeat what
Commissioner Hall and Commissioner Warren have
indicated just to confirm with you. You're of the

republican party, but you ran individually, not as a

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
me W MP

Oo as DH WO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 9 of 76

 

team for commissioner; is that accurate?

A. I'm of the republican party. I was not
part of the party at the time I ran if that's what
you mean.

Q. Okay. But what I'm getting at is you

didn't run as part of a team --

A. No.

Q. -- running for commissioner?
A. No.

Q. You ran individually?

A. Yes. Yes, sir.

Q. And is it accurate to say that the
three of you, Commissioner Hall, Commissioner Warren
and yourself, govern on an individual basis, not a
party basis? In other words, you don't vote as a
team? Don't answer until he comes back.

Do you need that repeated or do you
remember that question?

A. Please repeat it.

Q. You don't vote as a team, you vote as
how you individually feel is best for the community?
That's correct.

Do you know Steve Stoud?

Yes.

Oo YF OO PB

How do you know Steve?

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
W NO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 10 of 76

 

 

9

A. Because he worked at the courthouse
when I started there.

Q. Did you know him before you started?

A. I met him several times in 2015 during
the campaigning. When I would come into the
courthouse to do stuff at the voter registration
office I met him.

Q. And how was your relationship with him

at that stage?

A. Cordial, basically that of strangers.
We didn't really know each other. I was like who is
he, he's the acting chief clerk, okay.

Q. And did you know Maggie McNamara?

A. I did not until 2015. Again I met her

like when I came in to get paperwork while I was

campaigning.
Q. Did you know Rich Ely?
A. No.
Q. Did there come a point in time after

you became commissioner when you became aware of a
complaint Maggie McNamara made against Rich Ely?
A. I was not aware of that until several
months after I was there.
Q. Okay. About when?

A. I can't give you a date. I'm going to

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
mB W NY

CO ST DW wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 11 of 76

 

 

10

say three months maybe, I don't know for sure.

Q. And do you know Rich Ely?

A. Well, I do now, but I didn't at the
time. I didn't know any of these folks really until
I started there. |

Q. So tell me what you knew about the
complaint that McNamara made against Ely. |

A. It was Christmastime and there was
people giving hugs to each other and merry Christmas
to each other. And I guess he attempted to hug her
or they said there was something to do with the car

and the window and he knocked on the window.

QO. And was he disciplined to your
knowledge?

A. I believe Mr. Stoud wrote him a letter.

Q. Were you told that Maggie McNamara

complained that was it was an unwanted advance by
Rich Ely?

A. I believe Mr. Stoud told me that when I
heard the story.

Q. Okay. Are you aware if there's a chain

of command policy in Susquehanna County?

A. I was told that there was, yes.
QO. Who told you that there was?
A. Probably Steve Stoud or Alan Hall or

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
oO oO os Ww i) te

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 12 of 76

 

 

11
both.

Q. Okay. And what was your understanding
of what the chain of command policy in Susquehanna
County was?

A. That the commissioners are at the top,

.the chief clerk is under the commissioners and the

rest of the employees basically fall under the chief
clerk unless they are under another elected official.
Q. And were you told that the chain of

command policy goes both up and down?

A. I guess so.

Q. You were told that?

A. Okay.

Q. No, I'm not --

A. I guess I was.

Q. No --

A. Up and down.

Q. When I say down, meaning if you have an

issue with an employee in IT, that you the
commissioners would work it first through the chief
clerk and then it would work its way down through the
supervisory chain.

A. I don't recall that exact conversation,
no, but it could have happened. I do know that it's

the commissioners and the chief clerk was under the

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
m W NH

CO ~T HO ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 13 of 76

 

 

12
commissioners, that chain of command.

Q. Do you recall ever voting on a chain of
command policy as a commissioner?

A. I don't. I'm thinking that may have
been in place before I got there.

Q. Okay. Was there ever a point in time
where a commissioner, a fellow commissioner or an
attorney told you that you weren't following the
chain of command properly?

A. Yes.

Q. Tell me about that.

A. I can't recall the exact conversation,

but I was told that I was not following the chain of
command.

QO. And who told you and when?

A, I'm going to say probably Alan Hall,

Commissioner Hall.

Q. Did anybody else say it to you?
A. I don't recall.
Q. Were there any points of time when you

would go and speak with subordinates of supervisors

without the supervisors' knowledge?

A. Probably I did, yes.
Q. Can you tell me --
A. Because I talk to people. I ran my

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Mm W NO

Oo waTI nD wm

10
11
12
13
14
15
16
17
18

19°

20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 14 of 76

 

 

13,
campaign that way that I was a person that was
approachable, so people approached me.

Q. Well, I'm not talking about people

approaching you. I'm talking about you approaching

people.
A. Yes.
Q. Did you approach subordinates?
“A. Yes.
Q. And following your approaching those

subordinates, were you ever told that that's not

proper?

A. Yes.

Q. In terms of the chain of command?

A. Yes.

Q. Okay. Tell me what subordinates it was
and who told you it wasn't appropriate?

A. I talked to Tara Kennedy.

Q. And who is Tara Kennedy?

A. She is the assistant to the director of

Veterans Affairs.

Q. Okay. And what were you talking to her
about?

A. There was a seminar that she and
Mr. Ely wanted to go to, attend to. And she needed

that training so that she could get certified to do

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
mB W NO

Ov On

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 15 of 76

 

 

14
her job, that was my understanding. And I asked her

if she was comfortable going down to that and she
told me she was. There was conversation about them
not being allowed to go.

Q. Was this after the complaint made by
Maggie McNamara?

A. I don't know that it was after the

complaint, but it was after the incident.

Q. After the incident. Okay.

A. Yes. So I think people were uneasy
about that.

Q. Anybody else?

A. That I just had like everyday

conversation with?

Q. That you approached to talk about
county business.

A. No. There's an incident that what you
may be thinking of when Steve Stoud, I thought he was
actually gone to be the chief detective at that point
and I was in the county building. And I'm bringing
this up because I know it's in the complaint
somewhere, that I was questioning employees whether
they thought they needed a Public Safety director or
if they could just handle their own departments. And

I was accused -- okay. Alan Hall wrote me a letter,

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Dm W NO -

Oo w~TI DH ww

10
11
12
13

14,

15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 16 of 76

 

15
that's what happened.

He wrote me a letter like reprimanding
me that I went over there and questioned the
employees as to whether or not we needed a Public
Safety director. And that is not true completely. I
did ask that question, but I did not go to the county
office building looking to ask anyone anything other
than the planning, the head of planning which is
Robert Templeton, and I had gone in his office to
talk to him.

And as I stepped out into the hallway,

several employees came up with like a smile on their

face and said hey, are we going to get a new boss.
This was after we had hired another gentleman who
applied for the job of Public Safety director, and we
hired him but Commissioner Hall asked him if he would
also like to take on the responsibility of being
Chief clerk. So this man was hired.

Q. Who is that man?

A. Steven and it starts with K,
K-A-R-N-I-E-K maybe.

Q. And who were the employees that came up
to you and said hey, are we going to have a new boss?

A. Well, can I finish that conversation?

Q. Absolutely.

 

 

 

‘ KEYSTONE COURT REPORTING AGENCY, INC.
OHO FO SF Ww NH FP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 17 of 76

 

 

16

A. So that man was hired and he started on
a Monday, and on Tuesday he walked off the job. So

people were kind of joking like wow, that guy lasted,

you know.
Q. A day?
A. A day. You know so that's why. I was

away at conference when that happened in Harrisburg.
And so when I came back, I went to see Mr. Templeton
about something and that's when several came up to me
and, you know, they were joking like, gee, when are
we going to get a boss.

When I said to them do you think we
need that person, it was nothing directed at Mr.
Stoud, who I believe was not in that position at that
point anyway. He was already up with the District
Attorney working in that job. And I didn't say it as
a negative towards anyone.

What my question was was, you know,
that was like a $60,000 a year job, do we need to
have that job, do we need to be spending that
taxpayer money on that; or could the head of EMA, the
head of 911 could they, you know, take care of
themselves, take care of the department.

Who were they, Carolyn Ainey was one

that asked and I think Michelle Graziano came walking

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Bm W NO pb

CO TIT DS Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 18 of 76

 

 

17
up the hall that day. And there was one other

person, but I can't remember who it was. It seemed
like there was three. It was like a lighthearted,
joking type of conversation.

Q. Did there come a point in time where
you started to question the work product of Maggie
McNamara?

A. Mostly the problem that I saw with
Maggie was the agenda, having mistakes on the meeting
agenda, just errors.

Q. Can you describe the mistakes and
errors?

A. Nothing huge, you know, a comma or a
word missing or, you know, maybe a couple words

missing. It was nothing huge.

Q. Nothing that you would fire a person
for? |

A. No.

Q. What else troubled you about Maggie's

work product?

A. I don't have a lot of things with
Maggie. A couple times I tried to get ahold of her
by phone because in the Commissioners! Office, your
chief clerk and deputy chief clerk and your HR

director and your assistant to HR, they are all down

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
WN O18 FB WD NYO FB

10
il
12
13
14
15
16
‘17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 19 of 76

 

 

18

in front of the courthouse, and the three
commissioners' offices are in the back of the
building. And we had construction as soon as I
started the job, fairly soon afterwards we started a
very large construction project where the hallway
closed down and you actually had to go outside. All
winter we had to deal with that, going outside and
around the building to get to the Commissioners'
Office to get to our staff.

And I know there was a couple of times
when I would call down to Maggie to ask her a
question and she was not at her desk or she didn't
answer her phone anyway. So the second time I went
down, or it might have been twice, because I know I
was annoyed, I went down and she was in Mr. Stoud's
office and they were sitting talking.

Q. Did you ask what they were talking
about?

A. No, I did not interrupt them. That
particular day Michelle Graziano was in there as
well. It was the afternoon, like probably 2:00.

Q. Nothing inappropriate about the deputy
chief of staff being in the chief -- or the deputy
chief clerk being in the chief clerk's office having

a discussion, is there?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
rain

Mm WW NO ES

Oo wa HD Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 20 of 76

 

 

19
A, No.

Q. So she made some minor errors with the
agenda, a couple times you couldn't get ahold of her.
Anything else about Maggie McNamara that her work
product had bothered you?

A. Not that I can think of.

Q. Did there come a point in time when you
became aware that both Steve Stoud and Maggie
McNamara felt that they were working in a hostile

work environment and that they were being retaliated

against?
A. When they filed their claims.
Q. Did you know beforehand though? I mean

isn't it true that they mentioned it maybe not to
you, but certainly mentioned it to Commissioner Hall
and Commissioner Warren that they felt that they were
being retaliated against and it was a hostile work
environment? Did that get communicated to you at
all?

A. I know Mr. Stoud, yeah, Mr. Stoud I
know was upset because I know a couple times he said
I can go back across the street.

Q. What does that mean?

A. Back to his job as the Public Safety

director. Apparently they had talked about that, the

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
aes QQ NO oe

Oo oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 21 of 76

 

 

20

previous commissioners, the previous board. So yes,
I knew that they were -- I don't know about the
retaliation part. I didn't know that was tied to
that, but I did know that they were upset.

Q. Okay. Did you ever indicate to anybody
that you weren't happy that Stoud and McNamara were

saying that they worked in a hostile work

environment?
A. Not that I recall.
Q. Do you recall a meeting in the

beginning of June of 2016, okay, so June 2016 where
all three commissioners were present and Steve Stoud
was present as well and that you brought up the fact
at that meeting that Steve Stoud complained that he
was working in a hostile work environment?

A. I remember that meeting very well. I
don't remember him saying that. What I remember in
that meeting --

Q. No, no. Not him saying that, you
Saying it.

A. That I said that he said he was working
in a hostile work environment?

Q. And that then you accused him of
causing a hostile work environment?

A. I probably did. I don't remember that

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
WN CO FP W NYO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 22 of 76

 

 

21

part of that meeting. I remember another part that's
more vivid in my mind.
Q. Okay. But do you recall accusing Steve

of causing a hostile work environment?

A. I don't.
Q. You don't?
A. I don't, but I may have. I'm not going

to say I didn't say it, but I don't recall it.

Q. And when you say you may have, is that
because that's what you believe?

A. Yes.

Q. Why do you believe Steve would cause,

causes a hostile work environment?

A. Because I feel that he intimidated
people. |

Q. And how would he intimidate people?

A. Some of it just his demeanor.

Q. Did you ever receive any complaints

that he, from employees, that he intimidated them?

: Yes.

Who?

Different women that had had incidents.
Can you tell me who?

One would be Sharon Depew.

1 PO Ff O FP

What did Sharon Depew complain about?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
OY FO FBP WO NO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 23 of 76

 

 

22

A. Sharon takes care of payroll and
checks, writes the checks out. She handles the
money. And her office was in the back of the
building at that point in time at end of the
treasurer's office. And she was in a smallish office
with one door going in and out.

And she told me of an incident where
something in Maggie's work that Maggie had sent up
was not correct and Sharon sent it back down to the
front office to be corrected. And Mr. Stoud came up
to her office and put both his hands in the doorway
like this. This is the only doorway to get in or
out.

This woman is sitting at her desk. And
he had his hands in the doorway like this and said
why did you send that work back down, we're supposed
to be a team, why did you just not. correct it. And
Sharon who's been there I think 20 years said that's
not my job to fix other people's work and they need

to learn to do their job.

QO. Okay.

A. That's one incident.

Q. I want to hear them all.

A. There was another incident that

happened I believe before I was there. Shari Whitney

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
NY WO BP W PNY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 24 of 76

 

 

23
told me that apparently Maggie McNamara had called
her on the telephone, their office was towards the
back of the building almost in the front and called
her for something, I don't recall what it was.

And before they -- when they hung up
the phone, Shari Whitney did not say goodbye.
Apparently that ended up being a problem and Mr.
Stoud ended up calling her into his office to speak
to her about that.

Q. Okay. Anything else?

A. I have some of them written down, but
they're not coming to me at the moment. There was
another employee that no longer works for the county.
Name? |
Laura Watts.

Laura who?

PO PF 0

Watts. She was the director of voter
reg for about eight years I believe. The building
was under construction down front at that time in
2015. There was a lot of dust flying in the air. It
was a big mess.

They had to move the election office to’
the back of the building into the room where Alan
Hall's office is now, a much, much smaller space.

And it was a very big election. There were eight

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
BP W NY FB

co ~] OD oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 25 of 76

 

 

24

people running for commissioner. There were people
running for treasurer, people running for auditor.
So it was a fairly big election, so they were busy.
And she called down and asked if Maggie
could bring her up staples for the copy machine
because they had to get the street lists out, simple
request. Maggie and another gal did take the staples
up to her. Shortly thereafter Mr. Stoud showed up in
the doorway and said really, you couldn't come down
and get your own staples, really, or something to
that effect.

Q. Okay.

A. And Mrs. Watts said we're supposed to
be a team and she was very swamped and very
overwhelmed preparing for the election and all the
construction is going on. You know people are
tracing in and out of her office, SO it was a
stressful time. She left that day and never came
back. |

Q. She didn't come back because Steve
Stoud said she should have went and got her own
staples?

MR. HAILSTONE: Object to the
form. She doesn't know why.

MR. KARAM: Well, I'm asking her.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Mm WW NO -#

oOo aI vn wo

10
11
12
13
14
15
16
17
18
19
20
21

22

23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 26 of 76

 

25
MR. HAILSTONE: Right. If she

knows.

THE WITNESS: I think that was
probably the last straw that broke the
camel's back. I think there were
probably numerous other things.

BY MR. KARAM:

Q. Are you aware of any formal complaints

being made against Steve Stoud?

A. I'm not aware of any.

Q. Are you aware of him ever being
disciplined?

A. No.

Q. Are you aware of a complaint ever

formally being made against him?

A. Maybe one.

Q. Tell me about it.

A. Maybe Kathy Ragard did.

QO. What did she say?

A. I'm not sure. I did not see that.
Q. Okay. Let's get back to this June

meeting. Are there any others, by the way, any other

matters?
A. Not that I can recall.
Q. Getting back to this June 7, 2016

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
BW NH

YO oO

10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 27 of 76

 

 

26

meeting, it's my understanding at that meeting that

you indicated that you wanted Maggie McNamara

terminated?
A. I may have.
Q. Well, do you recall telling your fellow

commissioners you wanted Maggie McNamara terminated?

A. I do not recall that.

Q. If I tell you that right before you
were here Commissioner Warren was here and she
vividly recalls you saying you wanted Maggie McNamara
terminated, would you dispute what Commissioner
Warren is saying?

A. Possibly.

Q. Well, tell me how it's possible you

would dispute that.

A. I don't trust everything there.

Q. You don't trust Commissioner Warren?
A. Yes.

Q. Do you trust Commissioner Hall?

A. No.

Q. Do you trust Steve Stoud?

A. No.

Q. So if all three of those people are

saying at this meeting you indicated you wanted

Maggie McNamara terminated, are you saying they're

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Mm WD NO

co ~ OV on

10
11
12
13
14

15.

16
17
18
19
20
21
22

230

24
25

 

 

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 28 of 76

27

lying?

A. I'm saying I don't remember saying
that. |

Q. Well, let me ask you this: On June 7,
2016 did you want Maggie McNamara terminated?

A. I don't recall.

Q. You're saying it's possible?

A. It is possible.

Q. Why would it be possible that you said
you wanted Maggie McNamara terminated?

A. Because of the tension, because of the

drama, because there always seems to be something

going on.
Q. What was going on?
A. There was always something going on.
Q. Tell me what. If there was always

something going on, give me an example of what was
going on. You just indicated the only problems you
had with Maggie McNamara is work product, was she --
she wasn't there when you called her a couple times
and that she made a couple of errors on the agenda
that weren't too big a deal and that's all you
indicated that was wrong with her work product.

Then at the June 7, 2016 meeting two

commissioners and the chief clerk are indicating that

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
m W NYO

oO ws DD OF

10
11
12
13
14
15
16
17
18
19

20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 29 of 76

 

 

28

you said you wanted her terminated. Why?

A. I don't remember.

Q. Well --

A. ° I honestly don't remember.

Q. -- then you said there was always

something going on. Can you give me an example of
what was going on?

A. There was always drama about the agenda
and about things not being correct.

Q. About these minor errors that you're

talking about?

A Mm-mm.
Q. Okay. Anything else?
A Not that I can recall, no.

Q. So when you say there was always drama,
that drama that you're talking about is limited to
the minor typographical and grammar errors in an
agenda; is that accurate?

A. Yes.

Q. Do you recall Commissioner Warren
agreeing with you that Maggie McNamara should be
terminated?

A. I'm sure Commissioner Warren did want
her terminated at one point. I'm sure we did discuss

that. I don't know the date of it.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Dm W NHN

Oo wa nD Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 30 of 76

 

 

29
Q. Okay. So you do recall discussing the

termination of Maggie McNamara with Commissioner
Warren?

A. I believe it was said, but I don't
believe it was said in that meeting. I believe we

may have said it with Jean Conklin.

QO. Okay. And I was going to get to that.
A. Okay.
Q. I was going to get to that because Jean

Conklin also indicates that you went to her and told
her that you wanted Maggie McNamara terminated. Do
you recall that?

A. I vaguely do. I think I was upset that
day and I don't remember what had happened. But I
would have to be upset to say that because I'm not a
person to go around thinking we should terminate
someone, you know. It has to be -- these are
people's livelihoods. This is their income to
support their family. So I don't take this stuff
lightly.

Q. And somebody shouldn't be terminated
for a typo or a --

A. No.

QO. -- grammatical error in an agenda,

right?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
B W NO bf

a DW oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 31 of 76

 

 

30
A. No. And I do believe --

QO. And they shouldn't be threatened with
termination for that stuff, correct?
MR. HAILSTONE: You didn't let her
finish her answer.
THE WITNESS: I believe that they
shouldn't be threatened with that, but I
believe that that conversation was
behind closed doors with the chief clerk
and the three commissioners, then she
shouldn't have known about that. That
should have been a private, confidential
conversation.
BY MR. KARAM:
Q. Okay.
A. I do believe that I had said to Mr.
Stoud on more than one occasion Steve, I'm not
worried about a couple minor things on the agenda.
That really would upset Commissioner Warren a lot.
She's very into grammar I guess. And it's not just
Maggie, she corrects everybody.
You put a letter in front of her for
her to proofread and she's going to mark it up,
that's her thing. You know and I'm sure I said to

Mr. Stoud more than once I'm not that concerned about

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 32 of 76

 

 

31
that, there's bigger things to worry about.

Q. So let's get back to you wanting to
terminate Maggie McNamara. You agree that you wanted
to terminate her, you're just unsure at what point in
time you communicated it to the other commissioners
and to Jean Conklin. Is that an accurate statement?

A. I think it is. But I say I think
because I can remember a time when the opening became
open up with the District Attorney, and I thought to
myself in my head Maggie should apply for that, like
why doesn't she just move to another department where
she's not scrutinized so much, you know.

Q. Do you agree that there was a high
level of scrutiny on Maggie's work product?

A. I do. But I don't know in my opinion
that it had anything to do with the Richard Ely
thing. I don't see where those two.

Q. Well, do you agree that this high level
of scrutiny occurred after her complaint about
Richard Ely?

A. I never would have put that together
until I read about that. Like I never would have
thought that.

Q. Who else did you indicate to that you

wanted Maggie McNamara terminated, other than the two

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
mB W NO BF

oOo wa DBD oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 33 of 76

 

 

32

commissioners and Jean Conklin?

A. IT don't recall anyone.

Q. Anyone else?

A. I don't recall anyone, unless I said
something to my solicitor Michael. Giangrieco.

Q. What were your reasons for wanting to
terminate Maggie?

A. I don't know.

Q. You don't know?

A. Well, what I'm telling you, I'm trying

to tell you just that there was drama, there was
tension in the Commissioners' Office all the time.
Q. But you can't tell me what the drama
was other than the agenda, the typos in the agenda.
Before you came here today, did you talk about your

testimony here with anybody?

A. I tried to read through my notes last
night.

Q. So you've taken notes of everything?

A. No, not everything. But I do have, I

have jotted a few things down. I tried to read

through stuff, the letters that were sent to me and
stuff like that. I thought Robin Reed wrote a very
good letter. I thought it was quite accurate in her

details.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
NO OO SB WH NYO

10
11
12
13
14
15
16
17
18
19
20

21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 34 of 76

 

 

33
Q. What else did you read through? What

other documents did you look at in preparation for
today?

A. I read Robin Reed's letters. I read a
letter that Alan Hall sent to me. I read the letters
that Steve Stoud had written and Maggie's deposition.

Q. And none of those -- who gave you
Maggie's deposition?

A. My attorney Jamie Hailstone.

Q. Did you see anything in Maggie's
deposition? Did you read through it?

A. Yes.

Q. Was there anything in Maggie's
deposition that you felt was inaccurate?

A. I'm trying to go through it in my head.
I know I made some notes. I don't know if I would
say inaccurate. I did not know that Commissioner
Hall was telling her things that I thought were
spoken in confidentiality.

Q. Okay. So you may have a problem with
Commissioner Hall speaking to Maggie McNamara. But
in terms of the accuracy of what Maggie stated, did
you see anything that was inaccurate or false in her
deposition?

A. Not that I can recall.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
NO FO SF W NY FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 35 of 76

 

 

34
Q. Okay. At this early June 2016 meeting,

and I'll submit to you that it was June 7, 2016, do
you recall Steve Stoud responding to the request to
terminate Maggie McNamara with outrage; basically
saying look, she's a good employee, she does good
work, she shouldn't be terminated? Do you recall
Steve doing, and I'm paraphrasing, do you recall a
response like that?

A. I believe he did. I know he did not
want to. I know he defended her. So yes, he
probably did say she was a good employee. I've heard
him say that before.

Q. And by the way, Maggie was never
written up, right?

A. I never wrote her up. I don't know if

anyone else did.

Q. She was never disciplined for anything,
was she?

A. Not that I'm aware of.

Q. And her immediate supervisor gave her

very good reviews?

A. He did.

Q. Do you recall it coming up at that
meeting that you believed Maggie McNamara and Steve

Stoud were having an affair?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
DN OO BP W HO FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 36 of 76

 

 

35

A. I'm not sure how it was brought up, but
I know that that was discussed. What I remember of
the meeting that day, what stands out the most in my
mind was that Steve Stoud stated that everything was
going along smoothly for the last two years with no
bumps in the road up until the last six months. What
has changed he said in the last six months, and he
was facing Commissioner Warren, and he swung his head
around and looked at me across the table like that.
That's the highlight of that meeting for me.

Q. So he was blaming you for whatever

problems were existing?

A. I was the change. I was what was
different.
Q. Okay. Let's get back to Steve Stoud

and Maggie McNamara having an affair. : I will submit
to you that -- well strike that. If Commissioner
Warren and Commissioner Hall and Steve Stoud have
indicated that you brought up them having an affair
in this meeting, would you dispute that?

A. Well, I can't recall it, so I can't
agree to it.

Q. Well, let me ask this: Let's speak in

a very general sense. Do you ever recall having a

conversation with anybody about Steve Stoud and

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
DN OO FP W NYO Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 37 of 76

 

 

36
Maggie McNamara having an affair?
A. I know I talked to Michael Giangrieco.
Q. So you told him you felt they were
having an --
A. I didn't use the word affair. I don't

know when the word affair came into play. I said
something is not right here because I heard of these
incidents where he had gone and yelled at people. He
also yelled at Commissioner Warren after a
commissioners' meeting one day. He went up to her
office and yelled at her and she came and immediately
told me right after it happened.
And so I said to Mr. Giangrieco my

solicitor in his office, I said what is going on. I
said a man doesn't go around yelling at people
defending one of his employees. He said it's normal
for a supervisor to defend an employee. I'm like to
that extent, I said something is not right here. And
I did say that to Jean Conklin. I did say at the
time when I went in that day and she was in his
office, I said is she in there every day, I said,
what is going on here.

Q. If Jean Conklin indicates that you said
they were having an affair, would that be, you know,

would you dispute that?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
B W NY fF

oO wT DW oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 38 of 76

 

 

37

A. I dispute the word affair, the word
itself.

Q. Was there --

A. Did I say what is going on here --

Q. How about that they're in an
inappropriate relationship?

A. And I didn't say that. I said Jean,

what's going on here, why is she in there every day
and Jean said that's what we are all wondering. I
said is it necessary for her to be in there that
amount of time every day because it seemed like it
was in the afternoons a lot. And Jean said I guess
they are working on stuff.

Q. Did you insinuate that they were having
an affair?

A. I may have said, yeah, I may have been

wondering. Everyone in the building was.

Q. And who else did you talk to about it?
A. People talk about it all the time.
Q. That's what I'm asking. Who else did

you talk to about Steve and Maggie having an affair?
MR. HAILSTONE: I object to the
phrasing. She never said and she was
very clear she never used the word

affair.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
m W hd

Oo wT DD oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 39 of 76

 

 

38
BY MR. KARAM:

Q. Affair, inappropriate relationship,
however you want to phrase it, who else did you talk
to about that?

A. I would say both commissioners, I would
say Michael Giangrieco, I would say Jean Conklin,
maybe I may have said something to Jane Krupinski,
I'm not sure. People talked about it.

Q. Let me ask you this: Did you ever ask

Steve Stoud about it?

A. No.

Q. You were his supervisor, right?

A. I was, yes.

Q. He was a direct report to you as a

commissioner, he directly reported to each one of the

three commissioners; correct?

A. Mm-mm .

Q. Yes?

A. Yes, yes.

Q. And you never asked him about it?
A. I don't recall that I did.

Q. But you went talking to a subordinate
of his Jean Conklin, you went and talked to her about
it; correct?

A. I made that remark to her, yes.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
NS TO FB W DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 40 of 76

 

 

39
Q. And don't you think that that

undermines his authority as the chief clerk when
you're going to one of his subordinates and saying
hey, something is going on between he and Maggie

that's not right? Doesn't that undermine his

authority?
A. Yes, it probably does.
Q. Do you agree that the better approach

should have been to go directly to Steve Stoud and
say I'm concerned about rumors I'm hearing or I'm
concerned about the amount of time you're spending
with Maggie, why is it necessary that you spend so
much time with the deputy clerk? |

A. That would have been a better approach,
you're right.

Q. And do you agree that there's nothing
unusual with hour-long meetings between the deputy
clerk and the chief clerk?

A. I don't see that happening. I don't
know what the normal protocol was.

Q. Okay.

A. This is my first time I had an
experience with a chief clerk and deputy chief clerk.

Q. Do you know the duties of the chief

clerk and the --

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
NY OF FB WW PD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 41 of 76

 

 

40
A. Yes.
Q. What are the duties of the chief clerk?
A. To get agendas ready, to read mail that

comes in, to look over contracts, to discuss things

with the commissioners.

Q. He's basically --
A. Daily operations.
Q. He's basically in charge of the daily

operations of the county?

A. Mm-mm .

Q. And what are the duties of the deputy
chief clerk?

A. To assist him.

Q. To assist him. So she will assist him

in his duties, correct?

A. Yes.

Q. And he will delegate some of his duties
to her?

A. Yes.

Q. So do you agree that it's natural for

them to have to meet to discuss these duties?

A. Yes.

Q. And the office that they're meeting in,
it's a glass office, right? Not a glass, you can see

into the office is what I'm saying.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
m W MO

Oo aT DW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 42 of 76

 

 

4l
A. There is a glass window in the door,
yes.
Q. So they're not meeting behind a closed
door that nobody can see in?
A. Correct.
Q. Do you recall telling Jean Conklin that

you were going to put a disciplinary letter in Steve
Stoud's file following the meeting that we just
talked about? .

A. I probably said it to her, I did want
to do that. I did not do that.

Q. Why did you want to do that?

A. For the way that he looked at me and
spoke to me in that meeting, I thought it was
disrespectful.

Q. And you went and told one of his
subordinates this?

A. Well, she was the HR director, so I
thought that's where we're supposed to go with those
things.

Q. Okay. So now do you recall -- you said
you recall that meeting in question? |

A, Mm-mm .

Q. Do you recall the next day there being

another meeting with just the commissioners where you

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
dS GQ - BN

Oo oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 43 of 76

 

 

42

went over a list of complaints that you wanted Steve

Stoud to address with Maggie McNamara?

A. I thought we did that in the first
meeting.

Q. Okay.

A. I thought we did.

Q. Do you ever recall going to one of the

commissioners and indicating that we have to break up

Steve Stoud and Maggie McNamara?

A. If I did, it may have been Alan Hall.
Q. Do you recall saying that to Alan Hall?
A. Not those words, no. No, I really

don't. I don't really. I remember in that meeting
on the 7th I said that people, meaning the
constituents wanted the circle broke up.

Q. What circle?

A. The commissioners, the chief clerk,
Michael Giangrieco and the deputy chief clerk.

Q. Meaning they wanted them broke up as to
don't communicate with each other or fire them or
what do you remember?

A. I guess they were just insinuating that
they were a clique.

Q. And were you part of that clique?

A. No, I've never been part of the clique.

 

KEYSTONE COURT REPORTING AGENCY, INC. |

 
m W NY

Oo wT DBD oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 44 of 76

 

 

43
Q. Was MaryAnn Warren part of the clique?
A. She was a commissioner, yes.
QO. Alan Hall was part of the clique?
A. Yes.
Q. Michael Giangrieco was part of the
clique?
A. Yes.
Q. Steve Stoud?
A. Yes.
Q. Maggie McNamara?
A. Yes.
Q. Jean Conklin?
A. I don't remember. Jean started just

there a little bit before I did. Do you want me to
turn that off?

MR. HAILSTONE: Yes.
BY MR. KARAM:

Q. So do you recall -- well, you're saying
you don't recall going to Commissioner Hall saying
that you have to break up McNamara and Stoud? You
don't recall that? Verbal answer.

A. I'm thinking. I'm thinking. I don't
recall the exact conversation, but I may have said
that to him. A lot went on. I don't -- I didn't

document everything. I guess I should have.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
DN OF FW W ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 45 of 76

 

 

44
Q. Okay. So what does may have said it

mean? Does that mean you might have said it because
that's the way you thought?

A. Yes.

Q. Okay. So you -- so whether you said it
to Alan Hall or not, you felt you had to break up
Steve Stoud and Maggie McNamara?

A. I probably thought that perhaps if they
weren't working in the same office for us that maybe
it would be calmer.

Q. Okay. So then can I say -- can I take
breaking up to mean you wanted to move one of them
out of that office?

A. I think that would be fair to say that.

Q. Okay. And by moving one, that would
have to be a change of duties and responsibilities in
another position; correct? |

A. Correct.

Q. Do you ever recall when you -- do you
ever recall saying that you wanted to break them up
because you wanted to save their marriage?

A. I don't recall saying that.

Q. Do you recalling saying that you've
seen this happen before, we need to save their

marriage?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Bm W NO

oO aT BD wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 46 of 76

 

 

45
A. I do not recall saying that.
Q. Did you believe that?
A. Probably I believed that because I have
seen things like that before.
Q. And did you believe that about Maggie

McNamara and Steve Stoud?

A. I didn't know anything about their
marriages, so I don't. I just know I don't recall.

QO. Do you recall at one point speaking
with Steve Stoud about a constituent concern and him
Saying that he would handle it and you saying no,
that you would handle it and that then you turn to
steve and indicated everyone lies and I have to

apparently be careful about what I say to everyone or

T'll get sued?

A. I don't recall the conversation about a
constituent. I don't recall that conversation at
all. But I probably at some time did say that to Mr.
Stoud because it seems like everyone was always
worried about us being sued. I was hearing that all
the time, watch what you say, watch what you say,
we'll get sued, we'll get sued, we'll get sued.

Q. Okay. I'm going to bring your
attention to October 26, 2016 and what I'1l submit to

you is that was the day that at about quarter to nine

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
mB W NY

Oo wa DW OM

10
11
12
13
14
15
16
17
18
19
20

21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 47 of 76

 

 

46

in the morning you entered Steve Stoud's office and
Commissioner Warren was present when you entered. Do

you recall that?

A. I do.
Q. Tell me what happened that day.
A. That was the morning of a

commissioners' meeting as I remember. Commissioners’
meeting mornings are always kind of hectic, a little
stressful because you're maybe making last-minute
changes to the agenda and tweaking it maybe. And
there was a lot going on that day.

I had been put in as chairman of the
board in September. I was vice chair before that.
And in a public meeting the other two -- well,
Commissioner Hall stepped down as chairman of the
board during the public meeting and Commissioner
Warren had put me in as chairman and he second it,
Commissioner Hall second that decision.

I had no knowledge that they were going
to do that. There had been no discussion prior to
that, that he had any thoughts of stepping down, so
it was quite surprising to me. So that was around
the end of September. So now we are -- this is
probably our second or third meeting after that

happened.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
OTT.

Mm W NO -

Oo wa HD oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 48 of 76

 

47]
Mr. Stoud had maybe scheduled me to go

sign for two Tree Hub vans at say 11:00 and he also
told me there was a construction meeting at 10:00.
And I was thinking there wasn't a construction
meeting because they were usually on Wednesdays
usually following the meeting, the commissioners'
meeting, but I thought we had just had one the week
before that I had been part of.

So I looked at Mr. Stoud and I'm
looking at the calendar, the white board on the wall
where he has the calendar and he would put down
appointments and meetings that we had. And I said
how am I going to be at the construction meeting if I
have to go sign for those vans, and he said well I
don't know, I thought you would not go to the
construction meeting. And I said well, I want to go
to all the meetings I'm supposed to be at.

So apparently I said it too sharp
because then he wrote me a letter about it and then
Commissioner Warren put in the letter that she heard
it and that I spoke too sharp or something. It was
just, you know, we were hurrying, it's right before
the meeting, stressful and it was going to be a busy
day. I didn't know how I was going to be in two |

places at one time.

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
mB W NO BB

a wD Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 49 of 76

 

 

48
Q. Do you remember yelling?
A. No..
Q. Do you remember slamming the door?
A. No. I did not slam the door because

the door was between his office and the meeting room
and that door would be open. We would never close
that door until the meeting started and then that
door would be closed.

Q. Did Commissioner Warren indicate to you
that she felt your behavior was inappropriate?

A. She did not indicate that to me. She
did not talk to me about the incident. She wrote
that and apparently discussed that with Mr. Stoud
because he wrote that in his complaint against me
that she stated that.

Q. After you received the letter from
Steve Stoud about him feeling he was treated
inappropriately by you that day, do you recall
telling the other commissioners that you wanted
responsibilities removed from Steve Stoud?

A. I don't recall it. I may have. I was
very upset. I was very upset.

Q. Why? And so why may you have wanted to
remove responsibilities from him?

A. Because I thought he was disrespectful

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
B W NY

CO ~l OY on

10
11

12

13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 50 of 76

 

 

49
to me. That letter was written that day. When I

left the building that day, I saw one of the
construction guys on the sidewalk and I said do we
have a construction meeting today and he said no, we
had it last Wednesday, remember. And I said okay
that's what I thought. So there was no construction
meeting.

I went on and signed for Tree Hub
buses. Later that afternoon I was in my office, and
that's when I came down to the front office to check
my mailbox to get my mail. And Mr. Stoud was sitting
at his desk and he was on the phone with someone, I
assume it was another commissioner, and Jean Conklin
was sitting in front of his desk. Apparently they
were discussing possibly a personnel issue.

I retrieved my mail from my mailbox and
Mr. Stoud said well Betsy is here right now, I'll ask
her. And I turned around and looked at him and he
addressed me with the personnel issue that was on the
table at the moment, I don't recall what it is, and
he said, you know, what do you think and I gave him
my answer.

And then I asked him on my way out
about the incident that had taken place in the

morning and I asked him if there's any construction

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
ATI

mB WN

oOo wa HD WO

10

11

12
13
14
15
16
17
18
19
20
21
22
23

240

25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 51 of 76

 

 

50

meeting and he said, no. So when I left the office
then, I guess I asked him for an apology. He said I

don't know what you want me to say.

Q. When you say I guess --

A. Because I left and I came back.

Q. But I don't want you to guess.

A. Okay.

Q. I want you to tell me what you know.
A. Okay. We had a bit of a conversation

there in front of Jean Conklin and I said there was
no construction meeting and I had left the office and
came back though and then addressed that.

And then he said I don't know what you
want from me, and I said I guess I'm looking for an
apology and he threw his pen down on the table and
slid his chair back and thew his hands in the air and
he said that'll never happen. He threw the pen down
and said that'll never happen and then I went out the
door.

And I went out the door, it wasn't like
I slammed the door. I went like that I guess, you
know, fine, and I went like that and so the door
closed loudly and then I got written up for that.

Q. If Jean Conklin described it as a slam,

would she be inaccurate?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
mM WW NO

oO wT HD Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 52 of 76

 

 

51
A. I don't feel it was a slam. It

probably sounded like a slam. I didn't slam the door
forcefully. I whipped it with my hand like that.

Q. And if Jean Conklin described your
behavior as badgering and argumentive, would that be

an accurate description?

A. I do not feel it was badgering, no, and
disrespectful.
Q. Did there come a point in time then

when you limited your interaction with Steve Stoud?

A. I tried to, yes.
Q. Why did you try to?
A. Because it was like walking on

eggshells quite frankly. And also Attorney Robin
Reed, I don't have the dates on when she came into
the picture, but she kept advising us to only talk to
him about work, to limit our conversation with him,
you know, and to be very careful.

Q. So did you -- did there come points in
time where you stopped talking to him even about
work?

A. No, I don't believe I did. I would say
good morning, I was cordial, did what I had to do.

QO. Do you know Lisa Kowalewski?

A. I do.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 53 of 76

 

52
1 Q. How do you know her?
2 A. She worked for the county.
3 Q. What did she do for the county?
4 A. She was the head of IT.
5 Q. Okay. And did you become aware of an
6 incident that was witnessed by Jéan Conklin involving
7 Steve Stoud and Lisa Kowalewski?
8 A. Yes, I was made aware of the incident.
9 Q. Okay. And who made you aware of the
10 incident?
11 A. I missed it. It happened in the
12 morning before I got there, unfortunately I missed
13 it. I walked into the voter registration office and
14 the director of registration at the time was Diane
15 Quatrocchi and she said did you just hear what
16 happened and I said no, what, and she said there was
17 yelling in the hallway. And I said no, I missed it,
18 I just got here, who is yelling and then she told me.
19 Q. What did she tell you?
20 A. She said it was between Mr. Stoud and
21 Lisa.
22 Q. And did it come to your attention that
23 the incident was, you know, there were witnesses to
24 it?
25 A. Yeah.

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
mB W NM +

oOo wan WO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 54 of 76

 

 

53
Q. And it was concluded that Lisa
Kowalewski acted inappropriately?
A. That's what I was told.
Q. And that Jean Conklin witnessed, was

one of the witnesses; correct?)

A. That's what I was told.

Q. And at that point in time did you
indicate to anybody in the registrar's or the
recorder's office or the IT department that look, we
can't blame Lisa, we girls have to stick together?

A. I made the remark one time that girls
have to stick together. I don't know about the we
can't blame Lisa part. But I know I did make that
remark before, us girls have to stick together, yeah.

Q. In other words, we need to blame this
on Steve Stoud?

A. No. Just that women need to stick

together and be supportive of women.

Q. But do you recall making this statement
in relationship -- in relation to this incident?

A. Yes.

Q. So in other words, the girls have to

stick together against the guys in this situation, is
that -- I don't want to put words in your mouth.

A. No.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
DN OO FP WO NY

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 55 of 76

 

54
Q. I can only take that to mean, you know,
one thing.
A. I guess my -- what I would mean by that

remark is that I would want to hear Lisa's side of
the story before I would make a decision as to what

happened, what the truth was.

Q. Okay. Did you trust your HR director?
A. No.

Q. You don't trust Jean Conklin?

A. No.

Q. So let me get this straight, in the

hierarchy of Susquehanna County government, there's
the three commissioners?
A. Yes.

You're one of them?

A. Yes.

Q. You don't trust the other two?

A. No.

Q. There is the chief clerk at the time
Steve Stoud, you don't trust her -- or him?

A. Correct.

Q. There's the deputy chief clerk was

Maggie McNamara, you don't trust her?
A. Correct.

QO. Jean Conklin is the head of HR, you

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
Mm GW NH FF

Oo wa dD Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 56 of 76

 

 

55
don't trust. her?
A. Correct.
Q. Why don't you trust Jean Conklin?
A. Because I think that, first of all, the

HR director's office is in our pod, so to say. So
anyone that comes in and out of there, everyone in
our area can see. I have suggested on two different
occasions at least that I feel her office should be
at the end of the hall somewhere where people

don't -- aren't exposed to, you know, so they have
some privacy. So that everyone in the Commissioners'
Office doesn't know who is going to see HR.

So I didn't agree and I still don't to
this day agree to where the location of her office
is. I feel that the other two commissioners have
spent a lot of time talking to Jean Conklin behind
closed doors and I feel that Mr. Stoud did as well.

I also know that during the spring, and

-I'm going to say the spring of 2017 but I may have to

check that, that everyone in the front office got
raises, nice raises, and that was at the
recommendation of Mr. Stoud. And I thought that was
strange that we have I believe the beginnings of a
lawsuit on the table and now people are getting

raises in that office.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
mM W NO

oOo wa DB OM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 57 of 76

 

 

56

Q. Well, don't you typically -- did you
get cost of living raises every year?

A. They do, yes.

Q. But it's strange that they got raises?

A. One of them was I think like $5,000. I
think it was a little over and above that.

Q. Do you recall Attorney Reed telling you

that you can't continue to ignore Steve Stoud because
he was a direct report to you?
MR. HAILSTONE: Objection to
attorney/client privilege. She can't
answer what Robin Reed told her.
MR. KARAM: She ~~ huh?_
MR. HAILSTONE: She can't answer.
BY MR. KARAM:

Q. Did anybody ever tell you that -- did
anybody ever say to you that you need to deal with
Steve Stoud because he's a direct report to you?

A. Alan Hall.

Q. And that was when you weren't dealing
with him, correct?

A. I limited my exposure to him. I don't
believe I ever ignored him by any means.

(Whereupon a recess took place.)

(Whereupon Exhibit 1 was marked

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
oO,

DS TO FP W NYO Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 58 of 76

 

BY MR.

chance

 

57

for identification.)

MR. HAILSTONE: I'm going to
object to this document that is
protected by attorney/client privilege.
I have given it to Attorney Karam in
good faith with the understanding that
he would understand that. Also I will
allow questions today, but I do have an
objection that it is protected. Thank
you.

KARAM :

Q. Okay. Commissioner, have you had the
to review Plaintiff's Exhibit Number 1?
Yes.

Do you need more time?

I'm still going down, yes.

Okay.

PO Fr O PP

Okay.

Q. Okay. So my questions regarding

Plaintiff's Exhibit Number 1 are going to be not what
Mike Giangrieco is stating to you in this letter, but
it's also my understanding that Alan Hall has said

directly to you similar or exact things to you.

Having reviewed this letter, let's

start with paragraph number one. It's in the last

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
B® W NYO fF

OO Oo

10
11
12
13
14
15

16

17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 59 of 76

 

 

58

. part of it, it's saying the conversation has been

described by others to have been unprofessional,
upsetting to not only Mr. Stoud but to other

employees who witnessed your interaction with Mr.

Stoud.

I'm assuming this is the October 26th
interaction. Is that what -- what's your assumption?
A. That was about the construction

meeting, correct, and signing for the vans, yes. I

would assume that that is it because this is dated
November 1, 2016, so it would have been, you know, a
week later I guess that he wrote this, yes.

Q. So did Alan Hall indicate to you that
there were other witnesses who witnessed your
interaction with Mr. Stoud that day?

A. I don't remember a conversation with
Alan Hall on that particular moment, on that
particular incident.

Q. Do you recall Alan Hall stating to you,.
and I'll go to the second paragraph, that your
contact with Steve Stoud was unprofessional and
retaliatory?

A. Did you just ask me if Commissioner
Hall said that to me?

Q. Yeah.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Be GW HM FF

Oy oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 60 of 76

 

 

59
A. I don't remember that conversation with
Mr. Hall.
Q. Well --
A. And I didn't feel that I was angry or
unprofessional. |
Q. Well, did Mr. Hall have conversations

with you about his concerns about the way you were
treating Steve Stoud? .

A. He had concerns about me talking to
people. He did tell me what this letter says, to not
talk to people so we wouldn't get sued.

Q. Well, are you reading this letter as
saying you shouldn't talk to Steve Stoud? Is that
what your take is on this letter?

A. Yeah. I mean it says one, two, three,
four paragraphs down it is being strongly suggested
that you cease and desist from any further
communication with Mr. Stoud that could be in any way

be deemed unprofessional, hostile or retaliatory.

Q. Right.

A. So yeah.

Q. So he's --

A. I mean those words jumped out at me,

cease and desist communicating with my chief clerk,

that's what's stuck in my head.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Mm WW DM |

Oo wa HD WO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 . Page 61 of 76

 

 

60

Q. But communication and then it's only
communication that's unprofessional, hostile and
retaliatory?

A. Yes.

Q. Do you take that, do you take that to
say cease all communication with Steve Stoud?

A. No. It said that it can be deemed, in
any way be deemed.

Q. Deemed unprofessional --

A. Right.

Q. -- hostile or retaliatory?

A. Right.

Q. So he's not telling you you can't ask
Steve Stoud what's on tonight's meeting agenda?

A. Correct.

Q. You can communicate with Steve Stoud,

just not in a hostile or retaliatory way?
A. But I didn't feel that I had
communicated that morning on the 26th with him in

that way. I did not feel that I was angry or

unprofessional.
Okay.
A. SO --
Q. But would you agree --

>

-- it makes a person on edge of what

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Pm W NH F

Ov Ol

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 62 of 76

 

 

61
they can say and what they can't say or they're going

to get a letter put in your mailbox, you're going to
get written up. I'm probably the only commissioner
in history that's had letters written. I probably
have a file.

Q. Okay. But you would agree though that
at least looking at this letter, hearing from
Commissioner Warren and, you know, talking to Jean
Conklin that witnesses disagree with how you're
assessing your own conduct. Okay?

A. The only one that was in the room was
Commissioner Warren. The door was open, so whether
Jean Conklin could hear through the wall and through
the door being open.

Q. Jean Conklin was there the second time
you came in?

A. Yes, the second time she was, yes.

Q. Okay. And both felt that your actions

were hostile and retaliatory.

A. Okay.

Q. Okay?

A. They're entitled to their --

Q. They are. I'm not —- and again, I'm

just bringing to your attention that a part of this

letter that was sent to you was based on witnesses to

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
ae

mB W NY BB

oOo wat nD WO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 63 of 76

 

 

62

what occurred. Okay. And I'm not even bringing in
how Steve Stoud felt. Okay? |

A. Mm-mm .

Q. Do you have any personal animus against
Steve Stoud?

A. Can you rephrase that?

Q. Do you have any personal animus towards

Steve Stoud?

A. Not at this time I did not.

Q. Okay. Not on November 1, 2016?
A. Correct.

Q. Okay. Do you recall telling

Commissioner Warren that this whole situation was
blown out of proportion and that it wasn't really
that big of a deal?

A. When you say incident, you mean on
October 26th?

Q. October 26th.

A. I don't recall saying that to her, but
I may have.

Q. And that her responding no, that's not
true, I witnessed it, what's in Giangrieco's letter
is accurate?

A. I don't recall having that conversation

with her.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
Bm Ww NO fF

ON Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 64 of 76

 

 

63
Q. Okay. Do you recall indicating to

Commissioner Hall that you were going to oppose a new
county detective position in the District Attorney's
Office because you felt that it was a position Steve
Stoud was going to get?

A. That I was going to oppose a position,
I don't recall that conversation. There was

conversation because that position of chief county

-detective was occupied by Debra Strong for many, many

years. And then suddenly it was determined that she
was not in fact the chief county detective because it
never went through a meeting, like years ago it never
went through a salary board meeting or it never went
through a meeting.

Q. Steve Stoud had nothing to do with that
though, did he?

A. I have no idea.

Q. Do you recall saying to Commissioner
Hall that you thought that this position was just a
big conspiracy between everyone to put one of their

cronies in the position?

A. I don't recall that conversation. I
did not --

Q. Do you believe that?

A. I don't know about cronies.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
WO NO F

fs

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 65 of 76

 

Oo a DH oO

 

64
Q. Well, maybe --
A. I don't know why it was -- I don't know
why after say 20 years and I don't know the exact
years. But Debbie Strong -— well, it was a good 20

probably because I think Debra Strong worked for the
county for almost 40 years, just shy of 40 years.

In December I believe, you'd have to
check, but I think it was going to be 40 years in
December and then she left us just months before that
December marker because, I don't know why because.
But I'm just saying I know that conversation was
going on and that all of a sudden she was not the
chief county detective, that it never went through
the meeting.

So she was going to have the title of
just county detective, and District Attorney Klein
was going to fill, you know, run an ad and interview
people to fill the chief county detective slot. Sol
didn't know why that --

Q. Did you trust chief -- or did you trust
District Attorney Klein?

A. I did.

Q. Okay. And he was the one that was
going to select whoever gets this position?

A. Yes.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
mB W NH FE

oOo wT DW WO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 66 of 76

 

 

65

Q. But nonetheless you objected to the
position at least to Commissioner Hall?’

A. I don't believe I objected to it.

Q. Okay. Did you indicate that you
thought that Steve Stoud was going to get the
position to him?

A. I may have in a confidential
conversation.

QO. . And you didn't want that to happen’

A. I don't think I really cared whether

that happened. If he worked there, I think that's
his background, he would make a good detective.

Q. Okay. Let's go to January 2017. The
Kowalewski incident has already occurred between
Kowalewski and Stoud. McNamara I believe is already
over at the District Attorney's Office?

A. I believe you are right.

Q. Yeah. She's already over at the
District Attorney's Office. Did there come a point
in time where you requested e-mails between Stoud and
McNamara?

A. I did not request them. Commissioner
Warren wondered if we should look at e-mails and it
takes two commissioners to make decisions, so I said

well if we need to look at e-mails.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
B W NH

oO ws HD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 67 of 76

 

 

66

Q. Why would you need to look at e-mails?

A. As I recall there was a question as to
whether -- well, when a person leaves a department,

it was my understanding when they leave a department
like such as the commissioners because there's a lot
of confidential material that they should not have
access to that e-mail anymore or those files, that it
would be severed. And I think there was a question
as to whether or not Ms. McNamara may still have been
doing some things in the Commissioners' Office.

Q. And was that question ever asked of

Steve Stoud --

A. © I don't know.

Q. -- whether McNamara was still doing
things?

A. I don't know if the question was asked

of him. I did not ask it.

Q. Did you ever ask?
A. No, I never did.
Q. And that was the only reason why you

were going to retrieve the e-mails between Stoud and

McNamara?
A. As I recall.
Q. Have you ever retrieved e-mails before

of people who have left county employees, employment?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Dm W NY

oOo wa HD Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 68 of 76

 

67

A. I have not, no.

Q. Are you aware of them retrieving
e-mails of anybody who left the commissioners’
employment?

A. Not that I'm aware of.

Q. Yet all of sudden you're retrieving
e-mails between Steve Stoud and Maggie McNamara?
Yes?

A. Yes.

Q. And you voted to approve that?

A. Yes.

Q. Did you consult with your solicitor
about this?

A. I don't believe I did. I also did not
read them.

Q. Did you discuss with Alan Hall his

opinion on this?

A. I believe there was a discussion, yes.
Q. And what was Alan -- |

A. He was not in favor.

Q. Okay. And if I tell you that

Commissioner Warren and Commissioner Hall both said
that Solicitor Giangrieco wasn't in favor of it
either, would that refresh your recollection?

A. It doesn't refresh it, but I can see

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
NS WO FP W DY KF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 69 of 76

 

 

68

him saying that.

Q. Okay. And this task to retrieve
e-mails was given to who?

A. I would believe that was Stephen
Janoski.

Q. Okay. Who was the IT director?

A. Yes.

Q. Okay. How did Lisa Kowalewski end up
seeing the e-mails?

A. She had been there, she had been the

director before Stephen.

MR. HAILSTONE: I'm going to
object. There's no evidence that she
ever saw them and you're putting
evidence in the record. If you have
proof that she saw them, I would like to
see it.

BY MR. KARAM:
Q. And did you become aware that Lisa
Kowalewski started a non-county authorized

investigation of Steve Stoud?

A. Yes.
Q. How did you become aware of that?
A. I believe from the other two

commissioners and that I know the District Attorney

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
os W i)

Oo wT DW Ww

10
11
12
13
14
15
16
17
18
19
20
21
22

23

24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 70 of 76

 

 

69
Bob Klein was involved in the investigation.

Q. Okay. Did you ever talk to Lisa
Kowalewski about it?

A. I don't recall that. I know Lisa
Kowalewski came to me after the incident in the
hallway and she told me her side of that.

Q. Her side of the e-mail situation or her
side of --

A. Her side of what happened in the
hallway that day with Mr. Stoud. She was very
shaken, very shaken up.

Q. Okay. But we're beyond that.

A, Okay. Okay.

Q. What I'm asking you about is did you

ever talk to Lisa Kowalewski about her non-authorized
background investigation on Steve Stoud?
A. I may have. She may have told me that

she did it from her home.

Q. Okay. When did she tell you this?
A. I'm not sure.
Q. Okay. Did she tell you about the

content of the e-mails between Steve Stoud and Maggie

McNamara?
A. No.
Q. What did she tell you about her

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Mm W NM pp

oO wT DD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 71 of 76

 

 

70
investigation?
A. That she was concerned about Mr. Stoud

after the scene that they had had and his behavior.

Q. And did you validate that concern with
her?

A. I may have.

Q. How?

A. I may have said, you know, I don't

blame you or something like that. I don't recall

what I said.

Q. Did you say you have the same concerns?
A. I don't recall saying those words.
Q. Was that something that you thought

though? Did you have those Same concerns?

A. Not that he would be doing anything
against the county directly.

Q. Did she indicate to you she believes
Steve Stoud was taking kickbacks from vendors?

A. I'm not sure if she said that to me,

but I heard that in that report when the DA and

Justin Sprout did an investigation, I believe that
came up in that meeting.

Q. And you know that Steve was suspended
from his position with the District Attorney's Office

as a result of these allegations? You do know that,

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
BW NO

Oo wT HD oO

10
11
12
13
14
15
16
17
18
19

20,

21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 72 of 76

 

 

71
right?
A. ‘Yes.
Did you ever speak to Janoski about
this at all?
A. No. |
Q. Why did Warren come to you and ask that

she wanted to see the e-mails between McNamara and
Stoud?

A. As I recall I thought it was just
simply because she wondered if Maggie was still doing
work in the Commissioners' Office that she shouldn't
be doing because she now was employed by the District
Attorney.

Q. After Steve Stoud went to the DA's
Office, do you recall talking to DA Klein that you
disagreed with the Salary he was putting on for Steve
Stoud?

A. I do believe I had a conversation with
him about the Salary because it seems to me as he
Said -- because he ended up doing two jobs. He was
doing the detective job as well as the Public Safety
director job at one time.

And I remember Attorney Klein saying
well, we're getting -- you know, we're not paying

$60,000 for a Public Safety director, you know. We

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
QW DM BE

Oo IT DD OT wa

10

11°

12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 73 of 76

 

 

72
just gave him another $10,000 or $13,000, whichever

it was, one of those. So you know we're Saving the
taxpayers' money by doing it this way. We had that
conversation.

Q. And do you recall talking to Robert
Thatcher, Jr.?

A. I talked to Robert Thatcher, Jr.
because he was put on my task force, the county's
task force, not my task force.

Q. Do you recall talking to him about the
need to have a Public Safety director? |

A. I probably did because I was trying to
determine whether we really needed that position. [It
had nothing to do with Mr. Stoud or anybody else. [It
was do we need to be paying that money out.

Because before Mr. Stoud came from the
county, it was my understanding that they didn't have
a Public Safety director and you just had your heads
of departments 911 and EMA and they handled it
themselves. ‘That's the only reason I was asking that
question. He came highly recommended Mr. Thatcher
for that position.

Q. Did you ever talk specifically with
Jean Conklin about who you would like to replace

Maggie McNamara with?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
CYA D HO ® WwW wp

10
11
12
13
14
15
16
17
18
19
20
21

22.

23
24

25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 74 of 76

 

73

A. I don't recall having that
conversation. Did she say I did? Did She have a
name?

MR. HAILSTONE: Just answer his
questions, that's it.
THE WITNESS: TI don't recall that.
MR. HAILSTONE: You answered it.
BY MR. KARAM:

Q. Okay. One second. Okay. There came a
point in time where you ended up hiring Lana --

A. lana Adams.

Q. —- Adams as the chief Clerk, correct?

A. Yes.

Q. So she -- there was a period of time
then where she was Steve Stoud's immediate
Supervisor, correct?

A. When he was a Public Safety director?

Q. No. When he was deputy chief clerk.

A. Okay. Yes.

Q. Or deputy clerk?

A. Yes, yes.

Q. The Supervisory role was assumed by
Lana over Steve?

A. Yes.

Q. Okay. I have nothing further.

 

 

 

_ KEYSTONE COURT REPORTING AGENCY, INC.

 
CPA D OD Bw WH Be

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

25

Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 75 of 76

 

MR. HAILSTONE: No questions.

(Whereupon the deposition of
Elizabeth McCahill Arnold concluded at
1:15 p.m.)

 

74

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
6
Case 3:17-cv-02183-MEM Document 46-3 Filed 05/21/19 Page 76 of 7

 

 

CERTIFIe¢ ATE

that the deposition was feported in machine
shorthand by me, that the said witness was duly
Sworn/affirmed by me, that the transcript was
Prepared by me or under my Supervision and

 

Or counsel of any parties, nor a relative or

the action, nor financially interested in the
action,

 

 

 
    

vistin Messner
KEYSTONE COURT REPORTING AGENCY,
4099 BIRNEY AVENUE, SUITE 9
MOOSTIC, PENNSYLVANIA 18507

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I, Christine Messner,a Notary Public in and
for Wyoming County, Pennsylvania, do hereby certify

constitutes a4 complete and.accurate record of same.

I further certify that I am not an attorney

 

 

 

employee of any attorney or counsel connected with

 

 

 

 

 

 

 

 

 
